Citation Nr: 1644836	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  12-18 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right and left lower extremities as secondary to service-connected type II diabetes mellitus (DMII).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for degenerative disc disease (DDD) of the cervical spine.

5.  Entitlement to service connection for DDD of the thoracolumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2008 and July 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, and DDD of the cervical and thoracolumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran has current bilateral peripheral neuropathy that is at least as likely as not caused by service-connected DMII.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral peripheral neuropathy, as secondary to service-connected DMII, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a).  

The Veteran has current peripheral neuropathy of the bilateral lower extremities.  A May 2008 private nerve conduction study diagnosed mild lower extremity polyneuropathy characterized primarily by electrodiagnostic evidence of axon loss.  A private June 2008 diabetic consultation diagnosed polyneuropathy in diabetes.  An October 2009 VA examination diagnosed peripheral neuropathy of the bilateral lower extremities.  Additionally, service connection has been in effect for DMII since July 2008.  

In support of his claim, the Veteran provided a January 2010 statement from his private treating neurologist that indicated that he had treated the Veteran since December 2009, and that his diabetes had resulted in a diabetic peripheral neuropathy.  Additionally, the Veteran provided a March 2010 statement from his private treating podiatrist who reported that his peripheral neuropathy was a direct result of prolonged, undiagnosed DMII.  

The Board finds the private opinions of record to be fully informed, fully articulated, and well-reasoned.  Both physicians had treated the Veteran and were familiar with his history of complaints for peripheral neuropathy and diabetes.  These opinions satisfy the final required element to establish service connection for peripheral neuropathy of the right and left lower extremities, as secondary to the Veteran's service-connected DMII.  See 38 C.F.R. § 3.310(a).  

In the October 2009 VA examination report, the examiner indicated that the Veteran reported an onset of peripheral neuropathy many years ago, but that during the last three to four years, he had symptoms of more persistent pain and numbness.  The examiner gave the opinion that it was less likely as not that the neuropathy was caused by or a result of diabetes mellitus.  The examiner based the opinion on the Veteran's apparent report of an onset of symptoms long before his diabetes diagnosis.  The examiner appeared to reach this conclusion as a result of October 2004, May 2007, and October 2007 blood work results.  The blood work results, however, have not been made part of the record and, therefore, are not available for review by the Board.  Regardless, the October 2009 VA examiner's opinion would appear to be based on limited laboratory results and a vague reported history of onset of neuropathy, and not based on a full review of the Veteran's treatment history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Given the foregoing, the Board finds that the January and March 2010 opinions provided by the Veteran's private treating physicians are at least as persuasive as the October 2009 VA examiner's opinion.  Accordingly, resolving reasonable doubt with respect to the claims in favor of the Veteran, service connection is granted for peripheral neuropathy of the right and left lower extremities.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for peripheral neuropathy of the right and left lower extremities is granted.


REMAND

In the July 2013 rating decision, the AOJ denied entitlement to service connection for bilateral hearing loss, tinnitus, and DDD of the cervical and thoracolumbar spinal segments.  The Veteran disagreed with the denial of these claims in an April 2014 notice of disagreement on an official VA form.  Before the Board can consider these claims on appeal, however, it is required to remand them for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these issues are REMANDED for the following action:

Issue a statement of the case with respect to the issues of entitlement to service connection for bilateral hearing loss, tinnitus, and DDD of the cervical and thoracolumbar spinal segments.  These issues should not be certified or returned to the Board unless a timely substantive appeal is submitted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


